Case 2:18-CV-1O721-R-AS Document 10-3 Filed 01/22/19 Page 1 of 6 Page |D #:85

EXhibit A

EXhibit A

Case 2:18-Cv-10721-R-AS Document 10-3 Filed 01/22/19 Page 2 of 6 Page |D #:86
1/15/2019 Terms of Service - Ye|p

|i| Go to Yelp {Ur E!usiness Owr'lers

Find tacos, cheap dinner, Max’s Near Pan's, France Log in

w Restaurants V §§ Home Services V a Auto Services V More V / WriteaReview

 

t
yelp.*.¢

Terms of Service

Last Updated on Novem ber 27, 2012. These terms and conditions are effective immediately for those registering accounts after that date and will
become effective December 27, 2012 for those with pre-existing accounts. To review the previous terms, please click here.

These terms and conditions (the "Temrs") govern your access to and use of Yelp's websites and mobile applications that link to or reference these Terms
("Site"). By accessing or using the Site, you are agreeing to these Terms and concluding a legally binding contract with Ye|p |nc., a De|aware corporation
headquartered in San Francisco, Ca|ifornia ("Ye|p"). Do not access or use the Site if you are unwilling or unable to be bound by the Terms.

1. DEF|N|T|ONS
A Parties
"You" and "your" refer to you, as a user of the Site. A "user" is someone who accesses, browses, craw|s, scrapes, or in any way uses the Site.
"We," "us," and "our" refer to Ye|p.
B. Content

"Content" means text, imagesl photos, audio, video, location datal and all other forms of data or communication. "Your Content" means Content
that you submit or transmit tol through, or in connection with the Sitel such as ratings, reviews, compliments, invitations, check-ins, messages and
information that you publicly display or displayed in your account pronle. "User Content" means Content that users submit or transmit to, through,
or in connection with the Site. "Yelp Content" means Content that we create and make available in connection with the Site. "Third Party
Content" means Content that originates from parties other than Yelp or its users, which is made available in connection with the Site. "Site
Content" means all of the Content that is made available in connection with the Site, including Your Content, User Content, Third Party Content,
and Ye|p Content.

2. CHANGES TO THE TERMS OF SERV|CE

We may modify the Terms from time to time. The most current version of these Terms will be located here. You understand and agree that your access
to or use of the Site is governed by the Terms effective at the time of your access to or use of the Site. |f we make material changes to these Terms, we
will notify you by email or by posting a notice on the Site prior to the effective date of the changes. We will also indicate at the top of this page the date
that revisions were last made. You should revisit these Terms on a regular basis as revised versions will be binding on you. Any such modification will
be effective upon our posting of new Terms. You understand and agree that your continued access to or use of the Site after the effective date
of modifications to the Terms indicates your acceptance of the modifications.

3. TRANSLAT|ON

We may translate these Terms into other languages for your convenience Neverthe|ess, the Eng|ish version governs your relationship with ¥e|p, and
any inconsistencies among the different versions will be resolved in favor of the Eng|ish version.

4. US|NG THE SlTE

A Eligibility
To access or use the Sitel you must be 18 years or older and have the requisite power and authority to enter into these Terms. You may not access
or use the Site if you are a competitor of ours or if we have previously banned you from the Site or closed your account.

B. Pennission to Use the Site
We grant you permission to use the Site subject to the restrictions in these Terms. Your use of the Site is at your own risk, including the risk that
you might be exposed to Content that is offensive, indecent, inaccurate, objectionable or otherwise inappropriate

C. Site Avai|abi|ity

The Site may be modified, updated, interrupted, suspended or discontinued at any time without notice or liability.

D. User Accounts

You must create an account and provide certain information about yourself in order to use some of the features that are offered through the Site.
You are responsible for maintaining the confidentiality of your account password. You are also responsible for all activities that occur in connection
with your account You agree to notify us immediately of any unauthorized use of your account. We reserve the right to close your account at any
time for any or no reason.

https:l/www.ye|p.com/static?p=tos 1/6

Case 2:18-Cv-10721-R-AS Document 10-3 Filed 01/22/19 Page 3 of 6 Page |D #:87
1/15/2019 Terms of Service - Yelp

Your account is for your personal, non-commercial use only. ln creating it, we ask that you provide complete and accurate information about
yourself to bolster your credibility as a contributor to the Site. You may not impersonate someone else (e.g., adopt the identity of a celebrity or your
next-door neighbor), create or use an account for anyone other than ycurself, provide an email address other than your own, or create multiple
accounts |f you use a pseudonym, take care to note that others may still be able to identify you if, for example, you include identifying information
in your reviews, use the same account information on other sites, or allow other sites to share information about you with Ye|p. Please read our
Privacy Policy for more information.

E. Communications from Yelp and other Users

By creating an account, you agree to receive certain communications in connection with the Site. For example, you might receive compliments or
friend requests from other Users. You will also receive our weekly e-mail newsletter about happenings in your neighborhood. You can opt-out of
non-essential communications here.

5. CONTENT
A Responsibility for Your Content

Ycu alone are responsible for Your Content, and once published, it cannot always be withdrawn. You assume all risks associated with Your
Content, including anyone's reliance on its quality, accuracy, or reliability. or any disclosure by you of information in Your Content that makes you
personally identiiable. You represent that you own, or have the necessary permissions to use and authorize the use of Your Content as described
herein. You may not imply that Your Content is in any way sponsored or endorsed by Ye|p.

Ycu may expose yourself to liability if, for example, Your Content contains material that is false, intentionally misleading, or defamatory; violates any
third-party right, including any copyright trademark, patent, trade secretl moral right. privacy right, right of publicity, or any other intellectual
property or proprietary right; contains material that is unlawfu|, including illegal hate speech or pornography; exploits or othenrvise harms minors; or
violates or advocates the violation of any law or regulation.

B. Our Right to Use Your Content

We may use Your Content in a number of different ways, including publicly displaying it, reformatting it, incorporating it into advertisements and
other works, creating derivative works from it, promoting it, distributing it, and allowing others to do the same in connection with their own websites
and media platforms ("Other Media"). As such, you hereby irrevocably grant us world-wide, perpetual, non-exclusive, royalty-free, assignable,
sublicensable, transferable rights to use Your Content for any purpose. Please note that you also irrevocably grant the users of the Site and any
Other Media the right to access Vour Content in connection with their use of the Site and any Other Media. Finally, you irrevocably waive, and
cause to be waived, against Yelp and its users any claims and assertions of moral rights or attribution with respect to Your Content, By "use" we
mean use, copy. publicly perform and display, reproduce, distribute, modify, translate, remove, analyze, commercialize. and prepare derivative
works of Your Content.

C. Ownership

As between you and Ye|p, you own Your Content. We own the Yelp Content, including but not limited to visual interfaces, interactive features,
graphics, design, compilation, including, but not limited to, our compilation of User Content and other Site Content, computer code, products,
software, aggregate user review ratings, and all other elements and components of the Site excluding Your Content, User Content and Third Party
Content, We also own the copyrights, trademarks service marks, trade names, and other intellectual and proprietary rights throughout the world
("|P Rights") associated with the Yelp Content and the Site, which are protected by copyright trade dress, patent, trademark laws and all other
applicable intellectual and proprietary rights and laws. As such, you may not modify, reproduce, distribute, create derivative works or adaptations
of, publicly display or in any way exploit any of the Yelp Content in whole or in part except as expressly authorized by us. Except as expressly and
unambiguously provided herein, we do not grant you any express or implied rights, and all rights in and to the Site and the Yelp Content are
retained by us.

D. Advertising

Yelp and its licensees may publicly display advertisements and other information adjacent to or included with Your Content. You are not entitled to
any compensation for such advertisements The manner, mode and extent of such advertising are subject to change without specific notice to you.

E. Content Feeds

We make some of the Site Content ("Feed Content") available via Real Simple Syndication and Atom feeds ("Feeds"). You may access and use
the Feeds in order to display Feed Content on your personal computer, website, or blog ("Your Site"}. provided that (i) your use of the Feeds is for
persona|_ non-commercial purposes only, (ii) your display of the Feed Content links back to the relevant pages on Yelp's websites, and attributes
Yelp as the source of the Feed Content, (iii) your use or display of the Feed Content does not suggest that Yelp promotes or endorses any third
party causes, ideas, websites, products or services, induding Your Site, (iv) you do not redistribute the Feed Content, and (v) your use of the Feeds
does not overburden Yelp's systems. Yelp reserves all rights in the Feed Content and may terminate the Feeds at any time. Please select
"Partnerships" on our contacts page here to inquire about other possible uses of the Feeds.

F. Other

User Content (including any that may have been created by users employed or contracted by Yelp) does not necessarily reliect the opinion of Ye|p.
We reserve the right to remove, screen, edit, or reinstate User Content from time to time at our sole discretion for any reason or no reason, and
without notice to you. For example, we may remove a review if we believe it violates our Content Guidelines. We have no obligation to retain or
provide you with copies of Your Content, nor do we guarantee any confidentiality with respect to Your Content.

6. RESTR|CT|CNS
https://www.yelp.comlstatic?p=tos 2/6

Case 2:18-Cv-10721-R-AS Document 10-3 Filed 01/22/19 Page 4 of 6 Page |D #:88
1/15/2019 Terms of Service - Yelp

We are under no obligation to enforce the Terms on your behalf against another user. While we encourage you to let us know if you believe another
user has violated the Terms, we reserve the right to investigate and take appropriate action at our sole discretion.
A. You agree not to, and will not assist, encourage, or enable others to use the Site to:

i. \Aolate our Content Guidelines, for example, by writing a fake or defamatory review, trading reviews with other businesses, or compensating
someone or being compensated to write or remove a review;

ii. \ho|ate any third party's rights, including any breach of conidence, oopyright, trademark, patent, trade secret, moral right, privacy right, right of
publicity, or any other intellectual property or proprietary right;

iii. Threaten, stalk, hamr, or harass others, or promote bigotry or discrimination;

iv_ Promote a business or other commercial venture or event, or otherwise use the Site for commercial purposes, except in connection with a
Business Account and as expressly permitted by Yelp;

v. Send bulk emai|s, surveys, or other mass messaging, whether commercial in nature or not; engage in keyword spamming, or otherwise attempt
to manipulate the Site's search results or any third party website;

vi. Solicit personal information from minors, or submit or transmit pomography; or
vii. wolate any applicable law.
B. You also agree not to, and will not assist, encourage, or enable others to:
i. \holate the Terms;
ii. Modify, adapt, appropriate, reproduce, distribute, translate, create derivative works or adaptations of, publicly display, sell, trade, or in any way
exploit the Site or Site Content (other than Your Content), except as expressly authorized by Yelp;

Use any robot, spider, site search/retrieval application, or other automated device, process or means to access, retrieve, scrape, or index any
portion of the Site or any Site Content;

iv. Reverse engineer any portion of the Site;

v. Remove or modify any copyright, trademark or other proprietary rights notice that appears on any portion of the Site or on any materials printed
or copied from the Site;

v'. Record, process, or mine information about other users;

'. Access, retrieve or index any portion of the Site for purposes of constructing or populating a searchable database of business reviews;

v
viii. Reformat or frame any portion of the Site;

ix. Take any action that imposes, or may impose, in our sole discretion, an unreasonable or disproportionately large load on Yelp's technology
infrastructure or othenrvise make excessive traffic demands of the Site;

x. Attempt to gain unauthorized access to the Site, user accounts, computer systems or networks connected to the Site through hacking,
password mining or any other means;

Use the Site or any Site Content to transmit any computer viruses, worms, defects, Trojan horses cr other items of a destructive nature
(collectively, "Viruses");

x`.

x".

Use any device, software or routine that interferes with the proper working of the Site, or othenrvise attempt to interfere with the proper working
of the Site;

xiii. Use the Site to violate the security of any computer network, crack passwords or security encryption codes; disrupt or interfere with the security
of, or otherwise cause harm to, the Site or Site Content; or

xiv. Remove, circumvent, disab|e, damage or othenrvise interfere with any security-related features of the Site, features that prevent or restrict the
use or copying of Site Content, or features that enforce limitations on the use of the Site.

The restrictions above only apply to the extent permissible under applicable law. Nevertheless, you agree not to act contrary to them (even if
permissible under applicable law) without providing 30 days' prior written notice to us here, together with any information that we may reasonably
require to give us an opportunitth provide alternative remedies or othenrvise accommodate you at our sole discretion.

7. GUIDELlNES AND POL|C|ES
A Content Guidelines

You represent that you have read and understood our Content Guidelines.

B. Privacy

You represent that you have read and understood our Privacy Policy. Note that we may disclose information about you to third parties if we have a
good faith belief that such a disclosure is reasonably necessary to (i) take action regarding suspected illegal activities; (ii) enforce or apply our
Terms and Privacy Policy; (iii) comply with legal process or other government inquiry, such as a search warrant, subpoena, statute, judicial
proceeding, or other legal process served on us; or (iv) protect our rightsl reputation, and property, or that of our users, affiliates, or the public. lf
you use the Site outside of the United Statesl you consent to having your personal data transferred to and processed in the United States.

C. Copyright And Trademark Disputes

Please see our infringement Policy for information about copyright and trademark disputes.
D. Events

https:l/www.yelp.com/static?p=tos 3/6

Case 2:18-Cv-10721-R-AS Document 10-3 Filed 01/22/19 Page 5 of 6 Page |D #:89

1/15/2019 Terms of Service - Yelp

8.

90

10.

1

_\

12.

Please see our Event Terms and Conditions for information about events listed on or linked to on the Site. You represent that you have read and
understood them.

YELP DEALS AND YELP ADVERT|SING

|f you purchase a Yelp Dea| or Gift Certificate. the terms of your purchase will be governed by the Yelp General Terms for Deals and Certiiicates.
Please review them before you make each purchase since they may change from time to time. ln the event of any conflict between the ¥elp General
Terms for Deals and Certiticates and these Terms, the Yelp General Terms for Deals and Certiticates will prevail.

Similarly, if you create a business owner‘s account on the Site or purchase advertising from Ye|p, the Yelp Advertising Agreement will apply. ln the
event of any conflict between the Yelp Advertising Agreement and these Terms, the Yelp Advertising Agreement will prevail.

SUGGEST|ONS AND lMPROVEMENTS

By sending us any ideas suggestions documents cr proposals ("Feedback"), you agree that (i) your Feedback does not contain the confidential or
proprietary information of third parties, (ii) we are under no obligation of confidentiality express or implied, with respect to the Feedback, (iii) we may
have something similar to the Feedback already under consideration or in development and (iv) you grant us an irrevocable non-exclusive, royalty-
free, perpetual, worldwide license to use, modify, prepare derivative works, publish, distribute and sublicense the Feedback, and you irrevocably waive,
and cause to be waived, against Yelp and its users any claims and assertions of any moral rights contained in such Feedback,

THlRD PARTlES
The Site may include links to other websites or applications (each, a "Third Party Site"). We do not control or endorse any Third Party Site. You agree
that we are not responsible for the availability or contents of such Third Party Sites. Your use of Third Party Sites is at your own risk.

Some of the services made available through the Site may be subject to additional third party or open source licensing terms and disclosures, including
the ones posted here and incorporated herein by reference

. lNDEMNlTY

You agree to indemnify, defend, and hold Ye|p, its parents, subsidiaries afli|iates, any related companies, suppliers, licensors and partners, and the
ofricers, directors, employees, agents and representatives of each of them (collectively, the "Yelp Entities") harmless, including costs, liabilities and
legal fees, from any claim or demand made by any third party arising out of or relating to (i) your access to or use of the Site, (ii) your violation of the
Terms, (iii) any products or services purchased or obtained by you in connection with the Site, or (iv) the infringement by you, or any third party using
your account, of any intellectual property or other right of any person or entity. Yelp reserves the right, at your expense, to assume the exclusive
defense and control of any matter for which you are required to indemnify us and you agree to cooperate with our defense of these claims. You agree
not to settle any such matter without the prior written consent of Ye|p. Yelp will use reasonable efforts to notify you of any such claim, action or
proceeding upon becoming aware of it.

DlSCLAlMERS AND LlMlTATlONS OF LlABlLlTY

PLEASE READ THlS SECT|ON CAREFULLY SINCE lT LlMlTS THE LlABlLlTY OF THE YELP ENT|T|ES TO YOU. EACH OF THE SUBSECT|ONS
BELOW ONLY APPL|ES UP TO THE MAX|MUM EXTENT PERMITTED UNDER APPLICABLE LAW. NOTH|NG HERE|N lS lNTENDED TO LlMIT
ANY RlGHTS YCU MAV HAVE WHlCH MAY NOT BE LAWFULLY LlMlTED. lF YOU ARE UNSURE ABOUT THlS OR ANY OTHER SECTION OF
THESE TERMS, PLEASE CONSULT WITH A LEGAL PROFESS|ONAL PR|OR TO ACCESSING OR US|NG THE SlTE. BY ACCESS|NG OR
US|NG THE SlTE, YOU REPRESENT THAT YOU HAVE READ, UNDERSTOOD, AND AGREE TO THESE TERMS, lNCLUDlNG THlS SECT|ON.
YOU ARE GlVING UP SUBSTANT|AL LEGAL RlGHTS BY AGREE|NG TO THESE TERMS,

A THE SlTE lS MADE AVA|LABLE TO YOU ON AN "AS lS", "WlTH ALL FAULTS" AND "AS AVA|LABLE" BAS|S, VV|TH THE EXPRESS
UNDERSTAND|NG THAT THE YELP ENT|T|ES MAY NOT MON|TOR, CONTROL, OR VET USER CONTENT. AS SUCH, YOUR USE OF THE
SlTE |S AT YOUR OWN DlSCRET|ON AND RlSK. THE YELP ENT|T|ES MAKE NO CLA|MS OR PROM|SES ABOUT THE QUAL|TY,
ACCURACY, OR RELlABlLlTY OF THE SlTE, lTS SAFETY OR SECUR|TY, OR THE SlTE CONTENT. ACCORD|NGLY, THE YELP ENT|T|ES
ARE NOT LlABLE TO YOU FOR ANY LOSS OR DAMAGE THAT M|GHT AR|SE, FOR EXAMPLE, FROM THE SlTE'S lNOPERAB|LlTY,
UNAVA|LAB|L|TY OR SECURITY VULNERAB|L|T|ES OR FROM YOUR RELlANCE ON THE QUAL|TY, ACCURACY, OR RELlABlLlTY OF THE
BUS|NESS L|STlNGS, RAT|NGS, REV|EWS (|NCLUDING THE|R CONTENT, ORDERl AND DISPLAY), OR METR|CS FOUND ON, USED ON,
OR MADE AVA|LABLE THROUGH THE SlTE.

B. THE ¥ELP ENT|T|ES MAKE NO CLA|MS OR PROM|SES VV|TH RESPECT TO ANY THlRD PARTY, SUCH AS THE BUS|NESSES OR
ADVERT|SERS LlSTED ON THE SlTE OR THE SlTE'S USERS. ACCORD|NGLY, THE YELP ENT|T|ES ARE NOT LlABLE TO YOU FOR ANY
LOSS OR DAMAGE THAT M|GHT AR|SE FROM THE|R ACT|ONS OR OMlSSlONS, lNCLUDlNG, FOR EXAMPLE, lF ANOTHER USER OR
BUS|NESS M|SUSES YOUR CONTENT, |DENT|TY OR PERSONAL |NFORMATlON, OR lF ¥OU HAVE A NEGATIVE EXPER|ENCE VV|TH ONE
OF THE BUS|NESSES OR ADVERT|SERS LlSTED OR FEATURED ON THE SlTE. YOUR PURCHASE AND USE OF PRODUCTS OR
SERV|CES OFFERED BY THlRD PARTlES THROUGH THE SlTE IS AT YOUR OWN DlSCRETlON AND RlSK.

C. THE YELP ENT|T|ES EXPRESSLY DlSCLA|M ALL WARRANT|ES, WHETHER EXPRESS OR |MPL|ED, lNCLUDlNG WARRANT|ES AS TO THE
PRODUCTS OR SERV|CES OFFERED BY BUS|NESSES LlSTED ON THE SlTE, AND |MPL|ED WARRANT|ES OF MERCHANTAB|L|TY,
FITNESS FOR A PART|CULAR PURPOSE, AND NON-lNFR|NGEMENT. NO ORAL OR WR|TTEN |NFORMATlON OR ADVlCE PROV|DED TO
YOU BY A REPRESENTAT|VE OF ONE OF THE YELP ENT|T|ES SHALL CREATE A REPRESENTAT|ON OR WARRANTY.

D. YOUR SOLE AND EXCLUS|VE RlGHT AND REMEDY lN CASE OF DlSSAT|SFACTlON VV|TH THE SlTE, RELATED SERV|CES, OR ANY
OTHER GR|EVANCE SHALL BE YOUR TERM|NAT|ON AND DlSCONTlNUAT|ON OF ACCESS TO, OR USE OF THE SlTE.

https:llwww.ye|p.com/static?p=tos 4/6

Case 2:18-Cv-10721-R-AS Document 10-3 Filed 01/22/19 Page 6 of 6 Page |D #:90
1/15/2019 Terms of Service - Yelp

E. THE YELP ENT|T|ES' MAX|MUM AGGREGATE LlABlLlTY TO YOU FOR LOSSES OR DAMAGES THAT YOU SUFFER iN CONNECT|ON WiTH
THE SlTE OR THESE TERMS lS LlMlTED TO THE GREATER OF (i) THE AMOUNT PAiD, iF ANY, BY YOU TO THE YELP ENT|T|ES iN
CONNECT|ON VV|TH THE SlTE |N THE 12 MONTHS PR|OR TO THE ACT|ON GlVlNG RlSE TO LlABlLlTY, OR (ii) $100.

F. THE YELP ENT|T|ES DlSCLAlM LlABlLlTY FOR ANY (i) lNDlRECT, SPECIAL, lNC|DENTAL, PUN|T|VE, EXEMPLARY, RELlANCE, OR
CONSEQUENTiAL DAMAGES, (ii) LOSS OF PROFITS, (iii) BUS|NESS lNTERRUPT|ON, (iv) REPUTAT|ONAL HARM, OR (v) LOSS OF
iNFORMAT|ON OR DATA.

13. CHO|CE 0F LAW AND VENUE

Ca|ifornia law will govern these Terms, as well as any claim, cause of action or dispute that might arise between you and Yelp (a "Claim"), without
regard to conflict of law provisions FOR ANY CLA|M BROUGHT BY ElTHER PARTY, YOU AGREE TO SUBM|T AND CONSENT TO THE
PERSONAL AND EXCLUS|VE JURISD|CT|ON lN, AND THE EXCLUS|VE VENUE OF, THE STATE AND FEDERAL COuRTS LOCATED VV|TH|N
SAN FRANClSCO COUNTY, CALIFORN|A.

14. TERMiNAT|ON
A You may terminate the Terms at any time by closing your account, discontinuing your use of the Site, and providing Yelp with a notice of termination

here. Please review our Privacy Policy for information about what we do with your account when terminated

B. We may close your account, suspend your ability to use certain portions of the Site, and/or ban you altogether from the Site for any or no reason,
and without notice or liability of any kind. Any such action could prevent you from accessing your account the Site, Your Content, Site Content, or
any other related information.

C. in the event of any termination of these Terms, whether by you or us, Sections 1, 5, 6, 10 - 14 will continue in full force and effect, including our
right to use Your Content as detailed in Section 5.

15. GENERAL TERMS
A. We reserve the right to modify, update, or discontinue the Site at our sole discretion, at any time, for any or no reason, and without notice or liability.
B. We may provide you with notices, including those regarding changes to the Terms by email, regular mail or communications through the Site.
C. Except as othenrvise stated in Section 10 above, nothing herein is intended, nor will be deemed, to confer rights or remedies upon any third party.

D. The Terms contain the entire agreement between you and us regarding the use of the Site, and supersede any prior agreement between you and
us on such subject matter. The parties acknowledge that no reliance is placed on any representation made but not expressly contained in these
Terms.

E. Any failure on Yelp's part to exercise or enforce any right or provision of the Terms does not constitute a waiver of such right or provision. The
failure of either party to exercise in any respect any right provided for herein shall not be deemed a waiver of any further rights hereunder.

F. if any provision of the Terms is found to be unenforceable or invalid, then only that provision shall be modified to reflect the parties' intention or
eliminated to the minimum extent necessary so that the Terms shall othenlvise remain in full force and effect and enforceable.

G. The Terms, and any rights or obligations hereunder, are not assignab|e, transferable or sublicensabie by you except with Yelp's prior written
consent, but may be assigned or transferred by us without restriction. Any attempted assignment by you shall violate these Terms and be void.

H. The section titles in the Terms are for convenience only and have no legal or contractual effect.
Copyright © 2019 Yelp lnc., 140 New Montgomery, San Francisco, CA 94105, U.S.A.

About Discover Velp for Business Owners Languages
About Yelp Yelp Project Cost Guides Claim your Business Page Eng|ish '
Careers Co||ections Advertise on Yelp
Press Talk Yelp Reservations COUnfl'ieS
investor Relations Events Yelp Vthi France ,
Content Guidelines The Loca| Yelp Yelp Nowait
Terms of Service Yelp Blog Business Success Stories
Privacy Policy Support Business Support
Ad Choices Yelp Mobiie Yelp Blog for Business Owners

Deveiopers

RSS

Site Map Atianta iAustin I Boston ' Chicago I Daiias ' Denver l Detroit ' Honolulu l Houston I Los Angeles I Miami , Minneapc|is l New York , Phiiadelphia
| Portland § Sacramento : San Diego : San Francisco : San Jose l Seattle l Washington, DC , More Cities

Copyright © 2004-2019 Yelp lnc. YelpI yeipl. , h and related marks are registered trademarks of Yelp.
htlps://www.yelp.com/slatic?p=tos 5/6

